Citation Nr: 0217183	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiac disorder, to 
include dilated cardiomyopathy with congestive heart 
failure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August to 
December 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denying service connection for a cardiac 
disorder. 


FINDING OF FACT

A cardiac disorder, to include cardiomyopathy with 
congestive heart failure, did not develop in service and was 
not aggravated by service.


CONCLUSION OF LAW

A cardiac disorder, to include cardiomyopathy with 
congestive heart failure, was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  The appellant was 
afforded adequate notice of the provisions of the VCAA and 
his entitlement to assistance in development of his claim by 
a letter sent to him by the RO in November 2001.  This 
letter advised the veteran that while VA would attempt to 
assist him, ultimately it was his responsibility to support 
his claim with pertinent evidence.  The claim was properly 
developed as evidenced by the RO's actions to obtain all 
indicated pertinent VA and private medical records, and to 
obtain a cardiac examination and opinion by a VA physician 
in December 2001.  The appellant was afforded adequate 
notice of all these records and their consideration in his 
claim.  He was also notified that the RO found that the 
preponderance of the evidence was against his claim in a 
February 2002 supplemental statement of the case, which 
reviewed the pertinent evidence.  The appellant was then 
also informed of what evidence would be necessary to 
establish entitlement to service connection for a cardiac 
condition.  While Hugh Lipshutz, M.D., a private treating 
physician, in a September 1998 letter stated that the 
veteran had prior admissions to Montgomery Hospital for 
biventricular heart failure and hemoptysis, there is no 
evidence even remotely suggesting that these records would 
include medical information or an  opinion causally linking 
the veteran's current cardiac disorder with his three month 
term of service in 1975.  The medical records already has 
ample documentation of the veteran's current cardiac 
disorder, so there is no reasonable possibility that those 
private hospitalization records would further the veteran's 
claim.  The VCAA and the duty to assist do not require that 
VA obtain records that are not pertinent on their face.  The 
Board is satisfied that this claim has been properly 
developed, and that all indicated assistance under the VCAA 
has been afforded to the veteran.  To the extent that the 
notice and duty to assist provisions of the VCAA have not 
been complied with, any error is harmless.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty.  38 U.S.C.A. 
§ 1131.  With a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required when the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.   
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

The veteran contends, in essence, that he had chest pain and 
heart murmur which began in service, and that this condition 
developed into his current congestive heart failure.  

Service medical records reflect that the veteran was seen 
for chest pain with extreme or persistent effort in August 
1975.  Physical examination revealed a grade 2/6 systolic 
ejection murmur.  The appellant was noted to have had the 
murmur since at least 1970.  The veteran denied a history of 
rheumatic heart disease.  Heart sounds were within normal 
limits, and an echo and electrocardiograms were normal.  
Exercise testing demonstrated no heart disease.  The 
examiner assessed that there was no organic heart disease, 
and that the murmur was merely functional (of no clinical 
significance).  The examiner noted that the veteran reported 
a long history of anterior chest wall sharp pains related to 
exercise and movement of the pectoral muscles since excision 
of bilateral chest tissue in 1970, and that he had been 
restricted from physical education in school due to these 
pains.  The examiner's conclusion was no organic heart 
disease, functional heart murmur.  At a reexamination 
conducted in September no evidence of any heart problem was 
noted. 

In January 1976 the veteran underwent a VA examination for 
unrelated disorders.  During that examination his heart was 
unremarkable.  Chest X-rays in December 1976 showed the 
heart to be normal.  

The claims folder contains several records of Hugh Lipshutz, 
M.D., dating from 1998 to 2001.  These note that the veteran 
has cardiomyopathy, with severely depressed left ventricular 
systolic function verified by angiogram and echocardiogram 
studies.  He has been diagnosed with congestive heart 
failure of apparently variable severity. 

In a January 2001 letter, Dr. Lipshutz opined that the 
veteran's dilated idiopathic cardiomyopathy with normal 
coronary arteries "apparent(ly) dates back to the time where 
he was discharged for having a heart murmur."  Dr. Lipshutz 
provided no medical basis for this etiological assessment.  

At a VA cardiac examination in December 2001, the veteran's 
medical records were reviewed, including his service medical 
records and those of Dr. Lipshutz.  The examiner noted that 
the veteran was found to have a systolic ejection murmur in 
service along the left sternal border, but that the 
inservice examiner found the murmur to be functional and of 
no clinical significance.  Following examination the 
examiner diagnosed idiopathic dilated cardiomyopathy.  

On review of the evidence the VA examiner concluded that 
there was no medical evidence to support Dr. Lipshutz's 
opinion regarding the etiology of the veteran's cardiac 
disorder.  To the contrary, the examiner noted that the 
veteran's dilated cardiomyopathy did not manifest until 
1985.  The examiner also noted that while the veteran was 
treated in service for complaints of chest pain on extreme 
exertion, there was no evidence of chronic cardiac 
dysfunction in service.  The VA examiner agreed with the 
inservice examiner to the effect that the heart murmur was 
functional and clinically insignificant.  The VA examiner 
supported this opinion by noting that the murmur was not 
subsequently noted on post-service records within the claims 
folder, and hence, was apparently both functional and not 
persistent.  The VA examiner concluded unequivocally that 
the veteran's current cardiac disorder was completely 
unrelated to the heart murmur noted in service.

In this case, the evidence presents two conflicting medical 
opinions.  The first is a private medical opinion which was 
not based on a review of the medical records.  Rather, it 
was based simply on treatment of the appellant, physical 
examination of the veteran, and information related to that 
examiner by the claimant.  That examiner stated that the 
veteran received a "medical discharge" for a heart murmur, 
and that the murmur is etiologically related to 
cardiomyopathy.  This opinion, however, is not supported by 
the service records as a medical discharge not issued, and 
the claim that cardiomyopathy first began in-service is not 
otherwise supported by either service or post service 
medical findings of a persistent cardiac disorder beginning 
in service.  

In contrast the December 2001 VA examiner's opinion is based 
on a review of the medical records, examination of the 
appellant, and by medical findings and conclusions as 
presented within the service medical record.  Because the VA 
examiner's opinion is based on all the medical evidence as 
presented in the claims folder, and the private medical 
opinion is not, the Board finds that the VA opinion is of 
far greater probative value.  As such, the Board finds that 
the preponderance of the evidence is against granting 
service connection for a cardiac disorder, to include 
dilated cardiomyopathy with congestive heart failure.  

Therefore, service connection is denied.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for a cardiac disorder the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiac disorder is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

